719 S.E.2d 34 (2011)
STATE of North Carolina
v.
Yuakin Dywan TUCKER.
No. 468P11.
Supreme Court of North Carolina.
December 8, 2011.
Daniel Hirschman, Assistant Attorney General, for State of North Carolina.
Yuakin Dywan Tucker, for Tucker, Yuakin Dywan.
J. Douglas Henderson, District Attorney, for State of North Carolina.

ORDER
Upon consideration of the petition filed on the 31st of October 2011 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of December 2011."